DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. [US 2018/0081414] in view of YAMAZAKI et al. [US 2021/0126130].
Claim 1, Kojima et al. discloses a memory system [Fig. 2] comprising: a nonvolatile memory [100]; and a controller configured to control the nonvolatile memory [200], wherein the controller includes: a processor [Fig 1, 220]; a plurality of circuits [wherein the controller 200, the processor 220, and RAM 230 all involve multiple 
Claim 2, Kojima et al. in view of YAMAZAKI et al. discloses the memory system according to claim 1, wherein the rewritable storage circuits are registers wherein the storage circuit further includes a plurality of non-rewritable storage circuits that each store timing data  which is not settable by the processor, and wherein the power source control circuit is further configured to trigger parallel execution of the plurality of power source control functions  by the plurality of circuits, respectively, according to the timing data read from one of the non-rewriteable storage circuits [par. 0178-0179].
Claim 3, Kojima et al. in view of YAMAZAKI et al. discloses the memory system according to claim 2, wherein the storage circuit further includes a selector circuit having inputs connected to outputs of the rewritable storage circuits and outputs of the non- 
Claim 4, Kojima et al. in view of YAMAZAKI et al. discloses the memory system according to claim 3, wherein the selector circuit selects one of the rewritable and non-rewritable storage circuits according to a signal designating one of a plurality of power save modes [sequencer 14 controls power generation circuit 15, see par. 0075, which controls power savings as described in par. 0178, based on values of register].
Claim 5, Kojima et al. in view of YAMAZAKI et al. discloses the memory system according to claim 2, wherein one of the rewriteable and non-rewriteable storage circuits is selected according to a signal designating one of a plurality of power save modes [sequencer 14 controls power generation circuit 15, see par. 0075, which controls power savings as described in par. 0178, based on values of register], and wherein the power source control circuit triggers parallel execution of a plurality of first power source control functions  by the plurality of circuits, respectively, according to the timing data read from one of the non-rewriteable storage circuits in response to the memory system transitioning from a first power source state to a second power source state, and triggers parallel execution of a plurality of second power source control functions according to timing data of the second bit group of the selected timing information group in response to the memory system transitioning from a third power source state to a fourth power source state [par. 0178-0179].
Claim 6, Kojima et al. in view of YAMAZAKI et al. discloses the memory system according to claim 5, wherein each of the first power source state and the fourth power source state is an active state [described in par. 0178-0179] and each of the second 
Claim 7, Kojima et al. in view of YAMAZAKI et al. discloses the memory system according to claim 5, wherein the plurality of circuits includes at least a reset circuit, a clock generation circuit, an analog IP circuit, and a power source switch circuit [YAMAZAKI et al.; elements within control portion 4020 include power supply circuit 4027 and PMU 4028]
Claim 8, Kojima et al. in view of YAMAZAKI et al. discloses the memory system according to claim 1, wherein the power source control circuit further includes a timing counter, a plurality of comparison circuits that compare a count value in the timing counter with the timing data of the first timing information group, and a generation circuit that generates a plurality of power source control signals corresponding to the plurality of power source control functions according to comparison results of the comparison circuits [par. 0134].
Claims 9-16 are rejected using the same rationale as Claims 1-8 above.  
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on the single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new ground of rejection is being presented in view of YAMAZAKI et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/           Primary Examiner, Art Unit 2133